           Case 1:19-cv-07239-VM-SN Document 95 Filed 07/22/20 Page 1 of 1

     NEW YORK                                                                                                   SHANGHAI
      LONDON                                                                                                     ATLANTA
    SINGAPORE                                                                                                   BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                   WILMINGTON
     CHICAGO                                                                                                       MIAMI
  WASHINGTON, DC                                                                                               BOCA RATON
  SAN FRANCISCO                                                                                                PITTSBURGH
                                                  DAVID J. WOLFSOHN
  SILICON VALLEY                                                                                                 NEWARK
                                              DIRECT DIAL: +1 215 979 1866
     SAN DIEGO                                                                                                  LAS VEGAS
                                             PERSONAL FAX: +1 215 689 2739
    LOS ANGELES                            E-MAIL: DJWolfsohn@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                   LAKE TAHOE
      BOSTON                                          www.duanemorris.com                                       MYANMAR
     HOUSTON                                                                                                       OMAN
      AUSTIN                                                                                             A GCC REPRESENTATIVE OFFICE
                                                                                                              OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                          ALLIANCES IN MEXICO
                                                                                                              AND SRI LANKA



July 22, 2020

The Honorable Sarah Netburn
United States Magistrate Judge
U.S. District Court for the Southern
District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

          Re:        The Phillies v. Harrison/Erickson, Inc., et al., C.A. No. 19-7239-VM-SN

Dear Judge Netburn:

       Your Honor’s endorsed Order of July 9, 2020 (ECF No. 94) requested that the parties’
supplement their positions on the information to be included in a letter to the U.S. Copyright
Office by July 22, 2020.
       I write on behalf of The Phillies request that the deadline for the supplementation be
extended one day to July 23, 2020. Defendants’ counsel has indicated that they do not object.


                                                                    Respectfully,

                                                                    /s/David J. Wolfsohn

                                                                    David J. Wolfsohn
DJW
cc: Paul D. Montclare, Esq. (by ECF)
    Leo M. Lichtman, Esq. (by ECF)
    Elaine Nguyen, Esq. (by ECF)
    J. Matthew Williams, Esq. (by ECF)
    Tyler Marandola, Esq. (by ECF)




D UANE M ORRIS LLP
30 SOUTH 17TH STREET    PHILADELPHIA, PA 19103-4196                             PHONE: +1 215 979 1000    FAX: +1 215 979 1020
